Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 20







In the Interest of J.A.H., child

------------

State of North Dakota, 		Petitioner and Appellee



v.



J.A.H., Child; M.U., Mother, 

R.H., Father, and the Guardian ad 

Litem, Janice Briese, 		Respondents

------------

M.U., Mother								      Appellant







No. 20140145







In the Interest of D.H., child

------------

State of North Dakota, 		Petitioner and Appellee



v.



D.H., Child; M.U., Mother, 

R.H., Father, and the Guardian ad 

Litem, Janice Briese, 		Respondents

------------

M.U., Mother								      Appellant







No. 20140146







Appeal from the Juvenile Court of Morton County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Quinn P. Fylling, 314 E. Thayer Ave., P.O. Box 400, Bismarck, ND 58502-0400, for respondent and appellant.



Justin M. Balzer, Morton County Assistant State’s Attorney, 210 2nd Ave. NW, Mandan, ND 58554, for petitioner and appellee.



































Interest of J.A.H.

Nos. 20140145 & 20140146



Per Curiam.

[¶1]	M.U. appeals from a juvenile court order removing her children and placing them in the custody of Social Services.  M.U. argues the children should not be removed and placed in the custody of Social Services because the juvenile court’s finding of deprivation was inadequate and not supported by clear and convincing evidence.  While retaining jurisdiction under N.D.R.App.P. 35(a)(3), we remanded to the juvenile court to make expedited findings of fact to determine whether the children were deprived.  
Interest of J.A.H.
, 2014 ND 196, ¶ 14, 855 N.W.2d 394.  Upon review of the juvenile court’s expedited findings of fact, on remand, we conclude the juvenile court’s findings are supported by clear and convincing evidence and, therefore, are not clearly erroneous.  We affirm the juvenile court’s order under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner